Citation Nr: 1812623	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include depressive disorder and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1973 to November 1975.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (CAVC).  This matter originally came before the Board on appeal from a November 2012 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In March 2015, the Board issued a decision that denied service connection for a psychiatric disability.  The Veteran appealed the March 2015 Board decision to the CAVC, which, by Memorandum Decision in July 2016, set aside the Board's decision and remanded the matter for action consistent with the CAVC decision.  In May 2017, the Board remanded the claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record remains necessary for proper adjudication of the matter of service connection for a variously diagnosed psychiatric disability, to include depressive disorder and anxiety.  

In its July 2016 memorandum decision, the CAVC concluded that the Board failed in its March 2015 decision to sufficiently explain how it could rely on a November 2012 VA examination report as evidence against nexus as to all of the Veteran's time in service where the examiner opined the current depression was not due to a June 1975 event in service "in light of the need for medical evidence on the issue of service connection and record evidence that [the Veteran] reported boot camp problems with depression symptoms and drinking thereafter."  Given the Court's Memorandum Decision finding (which represents "the law of the case"), the May 2017 Board remand ordered the AOJ to arrange for the AOJ to obtain a medical advisory opinion regarding the etiology of the claimed variously diagnosed psychiatric disability.  The examiner was to identify and provide etiology opinions for each psychiatric disability found on examination or shown by the record during the pendency of the claim (March 2012 to the present) and specifically discuss the Veteran's October 2014 testimony that his symptoms of depression and increased alcohol use appeared in 1973 after he was ridiculed and experienced disciplinary problems in boot camp.    

However, in her September 2017 opinion, the examiner did not identify and provide etiology opinions for each psychiatric disability shown by the record during the pendency of the claim.  Notably, depressive disorder, not otherwise specified (NOS), was diagnosed on November 2012 VA examination, and a June 2017 VA treatment record shows that a treating psychologist diagnosed major depressive disorder and anxiety.  The September 2017 examiner diagnosed anxiety disorder NOS, but opined the Veteran's claimed major depressive disorder was not related to service because he did not have it at the time of the examination.  In a November 2017 addendum opinion, she noted that she reviewed the Board hearing testimony, but opined that prior testimony does not override current presentation of symptoms or the etiology of those symptoms.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directives.  

The case is REMANDED for the following:

1. The AOJ should secure for association with the record updated records of all VA psychiatric treatment and evaluations the Veteran has received from October 2017 to the present (to specifically include treatment at the Minneapolis VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

2. The AOJ should then forward the Veteran's record to the VA examiner who performed the September 2017 VA examination, if available (and to another VA psychologist or psychiatrist if not), for review and an addendum opinion regarding the etiology of the Veteran's variously diagnosed psychiatric disability.  Upon review of the record (the Court's Memorandum decision, the Veteran's October 2014 hearing testimony, and this remand), the consulting physician should provide opinions that respond to the following: 

(a) Please identify (by diagnosis) each psychiatric disability found, to include major depressive disorder and anxiety disorder NOS, on examination or shown by the record during the pendency of the instant claim (March 2012 to the present).  If the examiner determines a psychiatric disability was not chronic or was diagnosed in error, the examiner must explicitly state so and provide a thorough rationale for such opinion.  

(b) Regarding each chronic psychiatric disability diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is etiologically related to the Veteran's service/events therein.

The examiner must explain the rationale for all opinions, to specifically include comment on the opinions/textual evidence already in the record, including the November 2012 VA examination report, September 2017 VA examination report, and the Veteran's October 2014 hearing testimony indicating that his symptoms of depression and increased alcohol use appeared in 1973 after he was ridiculed and experienced disciplinary problems in boot camp. 

If an opinions sought cannot be provided without further examination of the Veteran, an examination should be arranged. 

3. The AOJ should then review the record (ensuring that the examination report is adequate) and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




